       Case 3:21-cv-00602-DNH-ML Document 14 Filed 05/27/21 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF NEW YORK



DREW AUSTIN SPECKMAN, in both his personal
capacity and as sole incorporator of RapStudy, Inc, a
Delaware Corporation.
                                                           Civil Action No. 3:21-CV-0602
                                                                              (DNH/ML)
                                   Plaintiff,



-against-

COSIMO FABRIZIO, an individual; ADRIAN LEE, an
individual; REZA MADHAVAN, an individual, and
DOES 1-50, inclusive;

                                   Defendants.


                            MOTION FOR ADMISSION PRO HAC VICE

       Pursuant to N.D. NY LOC. R. 83.1(d), I, Jason H. Sunshine, attorney for Plaintiff Drew

Speckman in the above-referenced action, hereby move the Court to admit Michael Morris

Nussbaum pro hac vice to appear and participate as co-counsel in this case for the Plaintiff.

       Movant represents that admit Michael Morris Nussbaum is qualified and licensed to

practice law before the courts of the 9th District and is a member in good standing of that bar.

Movant finds Maurice D. Pessah to be of high moral character and suitable for admission to the

United States.



       District Court for the Northern District of New York.

       admit Michael Morris Nussbaum’s relevant identifying information is as follows:
Case 3:21-cv-00602-DNH-ML Document 14 Filed 05/27/21 Page 2 of 9




661 N Harper ave, suite 208
Los Angeles, CA, 90048
Tel: (310) 772-2261
mmnussbaum@pessahgroup.com


Dated: May 26, 2021                         Respectfully submitted,

                                          _______________________
                                          Michael Morris Nussbaum
                                          mmnussbaum@pessahgroup.com
                                          Pessah Law Group
                                          661 N Harper ave, suite 208
                                          Los Angeles, CA, 90048
                                          Tel: (310) 772-2261
                                          Attorney for:
                                          Drew Speckman




                               2
                     Case 3:21-cv-00602-DNH-ML Document 14 Filed 05/27/21 Page 3 of 9

                                 UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF NEW YORK

                                 Petition for Admission, pursuant to Local Rule 83.1(a)




 TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF NEW YORK
 I submit the following personal statement for admission to the Bar of the U.S. District Court for the Northern District of New York.
 Personal Statement (Personal Information, Business Information, Good Standing, Education)
 Personal Information
 (Please enter your full name, including suffix, e.g. Sr., Jr., II, III, etc.)
 First Name:                                        Middle Name:                    Last Name:                                         Suffix:
Michael                                           Joseph                           Morris-Nussbaum
 Residence Address:
661 N Harper ave, Suite 208
 City:                                              State:                         Zip:                            County:
Los Angeles                                      California                        90048                          Los Angeles
 Business Information

 Affiliation/Firm:
Pessah Law Group, P.C.
 Address:
661 N Harper ave, Suite 208
 City:                                      State                                  Zip                             County
Los Angeles                                California                              90048                          Los Angeles
 E-Mail:
mmnussbaum@pessahgroup.com
 Title:                                                      Date of Employment:                      Firm Telephone:
Attorney                                                 06/10/2019                                  310-772-2261
 Good Standing

 List jurisdictions & dates admitted & any attorney bar codes or state registration numbers.

California (Dec. 2017, SBN: 317146)
Ninth Circuit Court of Appeals (Dec. 2017)
US District Court, Central District of California (Dec. 2017)
US District Court, Eastern District of California (April 2018)
 Have you ever been convicted of a misdemeanor or felony?                                                           Yes           No

 Are there any disciplinary proceedings presently pending against you?                                              Yes           No

 Have you ever been censured or suspended from practice before any court?                                           Yes           No

 Have you ever been denied admission or readmission to the bar of any court?                                        Yes           No

 If you answered “Yes” to any of the above questions, you must attach a separate
 statement explaining the nature of any such actions or proceedings.
 Education

 Name of Law School                                 Dates of Attendance            Type of Degree Received         Date Degree Received
 City and State where located                       From To (Month/Year)                                           or Expected

UCLA School of Law                                8/2014 - 5/2017                  Juris Doctor                   05/31/2017




Revised 12/2019
                  Case 3:21-cv-00602-DNH-ML Document 14 Filed 05/27/21 Page 4 of 9
 Are you currently or have you ever been a law clerk to a District Judge or Magistrate Judge? If yes, give name and title of Judge
 and specify dates and location:
NO




 I have read and am familiar with: The Judicial Code (Title 28 U.S.C.); the Federal Rules of Civil Procedure and the Federal Rules
 of Evidence for the District Courts; the Federal Rules of Criminal Procedure for the District Courts; the Local Rules and
 General Orders for the Northern District of New York; and the N.Y.S. Rules of Professional Conduct and will faithfully adhere thereto.

 I declare under penalty of perjury that the foregoing is true and correct to the best of my knowledge.


  Michael Morris-Nussbaum                                                          05/26/2021
 Signature                                                                         Date




Revised 12/2019
               Case 3:21-cv-00602-DNH-ML Document 14 Filed 05/27/21 Page 5 of 9

                                           United States District Court
                                          Northern District of New York

                                  NEW ATTORNEY E-FILING REGISTRATION FORM

  Enter your full name, as it will appear on your official Admission Certificate. Select your method of
      admission and enter the required information. Complete and sign the Oath on Admission.

                                                                                               Sr.      Jr.
NAME: Michael                            Joseph                 Morris-Nussbaum                II       III
                    First                  Middle                Last

         STANDARD ADMISSION see L.R. 83.1(a)
         Applicants who are not admitted to practice in the Federal Courts of New York.

         RECIPROCAL ADMISSION see L.R. 83.1(c)
         A member in good standing of the bar of the U.S. District Court for the Eastern, Western or Southern
         District of New York. [DECLARATION OF SPONSOR NOT REQUIRED]

         PRO HAC VICE ADMISSION see L.R. 83.1(d)
         Motion for Limited Admission Pro Hac Vice in                                3:21-CV-0602
         Applicant required to file a Pro Hac Vice access request in PACER.          (case number)
         Email address mmnussbaum@pessahgroup.com

         FEDERAL GOVERNMENT ADMISSION see L.R. 83.1(e)
               Attorney appointed under 28 U.S.C. Section 541-543, or employed by the U.S.
                Government, who is admitted to practice in other Federal Districts
               Attorney in the employ of the United States Government who is not admitted
                in other Federal Districts [CERTIFICATE OF GOOD STANDING REQUIRED]

         SPECIAL ADMISSION CEREMONY scheduled on                   /    /     in                    , NY.
         Sponsored by the Federal Court Bar Association. [ORDER & DECLARATION OF SPONSOR NOT REQUIRED]

         BIENNIAL READMISSION TO THE NORTHERN DISTRICT OF NEW YORK IN
         ACCORDANCE WITH LOCAL RULE 83.1(a)5.


                                                    Oath on Admission

I,            Michael Morris Nussbaum             , do solemnly swear (or affirm) that as an attorney and
counselor of this Court, I will conduct myself uprightly and according to law and that I will support the
Constitution of the United States.


Dated:     5    /   26      /   2021




                                                                        Attorney Signature
          Case 3:21-cv-00602-DNH-ML Document 14 Filed 05/27/21 Page 6 of 9


UNITED STATES DISTRICT COURT FOR
THE NORTHERN DISTRICT OF NEW YORK

IN THE MATTER OF THE APPLICATION OF                            )
                                                               )
              Michael Morris Nussbaum                          )              ORDER
                                                               )
                                                               )
TO BE ADMITTED TO THE UNITED STATES                            )
DISTRICT COURT FOR THE NORTHERN                                )
DISTRICT OF NEW YORK                                           )


          Upon fulfilling the requirements set forth in Local Rule 83.1 of the Northern District of

New York,        Michael Morris Nussbaum           is hereby accepted for

                 Permanent Admission to practice in the United States District Court for the
                 Northern District of New York.

                 Pro Hac Vice Admission to practice in the United States District Court for the
                 Northern District of New York for the particular case of :

                 Speckman v. Fabrizio, et al.                                                         .


IT IS SO ORDERED


Dated :




                                                                       U.S. District Judge
                                                                       U.S. Magistrate Judge
                     Case 3:21-cv-00602-DNH-ML Document 14 Filed 05/27/21 Page 7 of 9
                                     UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF NEW YORK


_________________________________________________

                                                                                    DECLARATION
                          Michael Morris Nussbaum
Petition of : ___________________________                                               OF
                                                                                      SPONSOR
_________________________________________________


STATE OF NEW YORK
COUNTY OF
                                        New York
                  __________________________________



JASON HOLLANDER SUNSHINE
                                                     , being duly sworn, depose and say:


1.                                                                 Pessah Law Group
             That I am an attorney associated with the law firm of _____________________________________,

             and am a member in good standing with the United States District Court for the Northern District of
                                                   702776
             New York. My NYND Bar Roll Number is: _____________________________.

2.                                                                    Michael Morris Nussbaum
             I make this Declaration in support of the admission of _____________________________________.

3.
                                        Michael Morris Nussbaum   2021
             I have known ________________________________ since ______________________________,

             and find him / her to be of high moral character and suitable for admission to the United States District

             Court for the Northern District of New York.

                                                       ~~~~~~

I declare under penalty of perjury that the foregoing is true and correct to the best of my knowledge.

Dated this         26               , day of   May    , 20   21   .



                                                                            SPONSOR




w:\attyadm\Declaration_of_Sponsor
Form Date: 1/1/2018
Case 3:21-cv-00602-DNH-ML Document 14 Filed 05/27/21 Page 8 of 9
       Case 3:21-cv-00602-DNH-ML Document 14 Filed 05/27/21 Page 9 of 9




                               CERTIFICATE OF SERVICE

       I, Jason Sunshine, hereby certify that on May 27, 2021, I electronically filed the correct

       copies of below listed documents with the Clerk of the court using the CM/ECF system,

           1. Motion for Admission Pro Hac Vice;

           2. Certificate of Good Standing;

           3. [Proposed] Order for Admission Pro Hac Vice;

           4. Declaration of Sponsor

           5. New Attorney e-filing registration form

           6. Petition for admission to practice Pro Hac Vice; and

           7. Certificate of Service

       I further certify that I have caused the document to be mailed by First Class USPS Mail

to the following:

Cosimo Fabrizio
400 Stewart Ave Apt 3A,
Ithaca, NY 14850

Madhavan Reza
112 Highland Place,
Ithaca, NY 14850




                                                                     ______________
                                                                     Jason H. Sunshine

                                                                     Attorney for:
                                                                     Drew Speckman
